Title: Octr. 23rd. 1762.
From: Adams, John
To: 


       At my Swamp. Saw several Ginger Bushes. They Grow in Bunches like Willows and Alders, in low Grounds, between Upland and Meadows. They grow Eight feet high, and about an Inch thro at the Butt. They have Bark of a dark Colour, speckled over with little, white rough Spots, near the Ends of the Bows Boughs they branch out into a Multitude of little Sprigs. The Bush I saw had shed all its Leaves. All over the Branches and sprigs, are little fresh Buds at this season. It has a spicy Taste. The Spriggs and Buds and Bark have a spicy Taste.
       Tirrell has cleared away all the Trees and Bushes, Willows, Alders, Arrow Wood, Dog Wood, Briars, Grape Vines, Elms, Ashes, Oaks, Birches, &c. that grew upon the Brook and burned them.
      